Citation Nr: 0633177	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from January and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In August 2006, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge. A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  
Here, potentially relevant records have not been obtained by 
the RO.  At the August 2006 video conference hearing, the 
veteran indicated that he receives treatment for his service-
connected skin disability at the Jesse Brown VA Medical 
Center.  Of record is only a single page of outpatient 
treatment for a skin disorder, dated in December 2003.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159. (2005).  The records identified by the 
veteran must be obtained.  The RO should make arrangements to 
obtain these records.

Additionally, the veteran's most recent VA examination of the 
skin, from November 2003, provided insufficient objective 
findings to rate the veteran's service-connected tinea 
versicolor.  Furthermore, the veteran testified at the August 
2006 video conference hearing that his skin examination took 
place when his skin condition was not in a particularly 
active stage.  In view of the above, on remand the RO should 
schedule the veteran for another VA skin examination to 
assess the current severity of his service- connected tinea 
versicolor.  To the extent possible, the examination should 
be scheduled during a period when the veteran's disability is 
in a typically active condition.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
records of treatment for the veteran's 
skin disorder, since January 2003, from 
the Jesse Brown VA Medical Center.  

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA skin examination.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the clinician in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected tinea 
versicolor.

The examiner should describe in detail the 
veteran's skin disability.  Unretouched 
photographs of all affected areas should 
be included with the examination report.

The examiner should indicate the 
percentage of the entire body affected and 
the percentage of exposed areas of the 
body affected.  The examiner should also 
indicate whether or not there are any 
systemic or nervous manifestations, and 
whether systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are required, and if so, how often.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

3.  Finally, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case (SSOC) and afford 
the veteran and his representative an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


